    Case 1:21-cv-01466-PKC-RLM Document 2 Filed 03/17/21 Page 1 of 2 PageID #: 16


                                                                  Clerk’s Office
21-CV-1466
                                                                  Filed Date:

CHEN, J.                                                          (by email) 3/17/2021 5:50 PM

MANN, M.J.                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF NEW YORK
                                                                  BROOKLYN OFFICE
Case 1:21-cv-01466-PKC-RLM Document 2 Filed 03/17/21 Page 2 of 2 PageID #: 17
